UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

    

 

 

no on ee eo ee ee ee rene nee nee eee xX
LINDA WARD, :
Plaintiff, : ; . .
v. ORDER OF DISMISSAB e525 “|
| DOCUMENT 1
VALERIE MENDEZ and WILLIAM P. : 21. CV 1809 (VB) las eermomreaLLy LED |
O’CONNOR, ion " |
Defendants. , 7). |
ween nena nnn eee eee ---- ---X &

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than July 26, 2021. To be clear, any application to restore the action must be
filed by July 26, 2021, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

Dated: June 24, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
